PER CURIAM.
Appellant, Defendant below, appeals a non-final order directing the Miami-Dade County clerk of the court to issue a writ of possession related to property foreclosed upon by the plaintiff in December 2011.
Appellant’s Notice of Appeal was filed on June 10, 2014. Pursuant to Florida Rule of Appellate Procedure 9.130(e), Appellant’s Initial Brief was required to be served no later than June 25, 2014.
In response to Appellee’s July 8, 2014 Motion to Dismiss, on August 6, 2014, we issued an Order to Show Cause as to why the appeal should not be dismissed due to Appellant’s failure to timely file and serve his Initial Brief.
On August 18, 2014, Appellant responded to our Show Cause Order, and filed his Initial Brief and Appendix. We therefore deny as moot Appellee’s Motion to Dismiss, and discharge our Show Cause Order.
Upon consideration of Appellant’s Initial Brief and accompanying Appendix, and finding no preliminary basis for reversal has been demonstrated, the order below is summarily affirmed pursuant to Florida Rule of Appellate Procedure 9.315(a).
Affirmed.